Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be                              FILED
 regarded as precedent or cited before                           Aug 14 2012, 8:56 am
 any court except for the purpose of
 establishing the defense of res judicata,                              CLERK
 collateral estoppel, or the law of the case.                         of the supreme court,
                                                                      court of appeals and
                                                                             tax court




ATTORNEY FOR APPELLANT:                               ATTORNEYS FOR APPELLEE:

MARCE GONZALEZ, JR.                                   GREGORY F. ZOELLER
Dyer, Indiana                                         Attorney General of Indiana

                                                      RYAN D. JOHANNINGSMEIER
                                                      Deputy Attorney General
                                                      Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

BRANDON RHONTE MCDONALD,                              )
                                                      )
       Appellant-Defendant,                           )
                                                      )
               vs.                                    )      No. 45A05-1112-CR-687
                                                      )
STATE OF INDIANA,                                     )
                                                      )
       Appellee-Plaintiff.                            )


                 APPEAL FROM THE LAKE COUNTY SUPERIOR COURT
                        The Honorable Clarence D. Murray, Judge
                            Cause No. 45G02-1006-MR-10


                                           August 14, 2012

                MEMORANDUM DECISION – NOT FOR PUBLICATION

VAIDIK, Judge
                                      Case Summary

          Brandan Rhonte McDonald appeals his thirty-five-year sentence for Class A

felony voluntary manslaughter. He contends that his sentence is inappropriate in light of

the nature of the offense and his character. Because McDonald has failed to persuade us

that his sentence is inappropriate in light of the nature of the offense and his character, we

affirm.

                               Facts and Procedural History

          On December 4, 2009, eighteen-year-old McDonald went to Body Heat

Gentlemen’s Club in Gary, Indiana. Terrence Crossley, who was almost blind, was the

owner of the business and employed McDonald’s seventeen-year-old girlfriend, S.P.

McDonald was under the impression that Crossley was allowing illegal activities take

place in the back of the business, including S.P. engaging in prostitution. McDonald

went to Body Heat to confront Crossley that night, armed with a handgun. The two

argued, and McDonald shot Crossley twice, killing him.

          The State charged McDonald with felony murder, but McDonald later signed a

plea agreement in which he pled guilty to Class A felony voluntary manslaughter and the

State dismissed felony murder; sentencing was left to the trial court’s discretion.

          At sentencing, the trial court found as aggravating factors McDonald’s juvenile

adjudications that included two misdemeanors and one felony if committed by an adult,

his failure to conform his behavior, as indicated by his juvenile record and his six

suspensions from school for fighting and insubordination, and the nature and

circumstances of the crime – there was no provocation by the victim and McDonald shot

the victim twice. Tr. p. 57-62. As mitigating factors, the trial court found that the
                                        2
offense was unlikely to recur and that McDonald expressed remorse. Id. at 64. The trial

court sentenced McDonald to thirty-five years, with three years suspended.

       McDonald now appeals.

                                 Discussion and Decision

       McDonald contends that his sentence of thirty-five years is inappropriate in light

of the nature of the offense and his character and asks us to revise it to twenty-five years.

We disagree.

       Article 7, Sections 4 and 6 of the Indiana Constitution authorize independent

appellate review and revision of sentences through Indiana Appellate Rule 7(B), which

provides that a court “may revise a sentence authorized by statute if, after due

consideration of the trial court’s decision, the Court finds that the sentence is

inappropriate in light of the nature of the offense and the character of the offender.” Reid

v. State, 876 N.E.2d 1114, 1116 (Ind. 2007) (citing Anglemyer v. State, 868 N.E.2d 482,

491 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218 (Ind. 2007)). The defendant has the

burden of persuading us that his sentence is inappropriate. Id. (citing Childress v. State,

848 N.E.2d 1073, 1080 (Ind. 2006)).

       The principal role of Rule 7(B) review “should be to attempt to leaven the outliers,

and identify some guiding principles for trial courts and those charged with improvement

of the sentencing statutes, but not to achieve a perceived ‘correct’ result in each case.”

Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). We “should focus on the forest—

the aggregate sentence—rather than the trees—consecutive or concurrent, number of

counts, or length of the sentence on any individual count.” Id. Whether a sentence is

inappropriate ultimately turns on the culpability of the defendant, the severity of the
                                          3
crime, the damage done to others, and a myriad of other factors that come to light in a

given case. Id. at 1224.

       The sentencing range for a Class A felony is twenty to fifty years, with thirty years

being the advisory term.      Ind. Code § 35-50-2-4.         Here, the trial court sentenced

McDonald to thirty-five years with three years suspended to probation for Class A felony

voluntary manslaughter. This sentence is within the statutory range.

       Regarding the nature of the offense, there is nothing in the record that indicates

that this sentence is inappropriate.      McDonald, armed with a handgun, sought a

confrontation with an unarmed, almost blind man based on information that he did not

know to be true and that contains no support in the record. Instead of letting the

authorities deal with what he believed to be illegal activities taking place at Crossley’s

business, McDonald took matters into his own hands and confronted and shot Crossley

twice, killing him. The nature of this offense is serious.

       Regarding his character, McDonald has a long history of illegal and violent

behavior. He has juvenile adjudications, six suspensions from school for fighting and

insubordination, and has failed in-home detention, electronic monitoring, and a

substance-abuse program. He also abused several illicit drugs on an almost-daily basis,

beginning at age fourteen. Appellant’s App. p. 87. McDonald argues that his plans of

joining the Navy are indicative of his good character; however, we find no evidence that

he had taken any steps to achieve such a goal. He had no high-school diploma and

consumed illegal drugs on an almost-daily basis, both of which would prohibit military

service. We therefore decline to consider McDonald’s assertion that he was planning on

joining the Navy as a reflection of his good character.
                                             4
       After due consideration of the trial court’s decision, we cannot say that

McDonald’s thirty-five-year sentence is inappropriate in light of the nature of the offense

and his character.

       Affirmed.

MATHIAS, J., and BARNES, J., concur.




                                            5